Citation Nr: 1751496	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  11-28 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma.

2.  Entitlement to service connection for right ear hearing loss, to include as secondary to squamous cell carcinoma.

3.  Entitlement to service connection for loss of the right ear, to include as secondary to squamous cell carcinoma.

4.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1965 to May 1967.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction of the appeal is currently with the New York RO.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); the hearing transcript is of record.

This appeal was remanded in February 2015 and April 2017.

The issues of entitlement to service connection for squamous cell carcinoma, right ear hearing loss, and loss of right ear are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDING OF FACT

Per audiological evaluations, the Veteran's left ear hearing loss has manifested in no worse than Level II hearing impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in TABLE VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in TABLE VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either TABLE VI, as described above, or TABLE VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The TABLE that produces the higher Roman numeral will be used.  Id.

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.

These auditory acuity levels are entered into TABLE VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

For the reasons that follow, the Board finds that an initial compensable rating for left ear hearing loss is not warranted.

In March 2010, the Veteran underwent a VA examination.  The examiner indicated that the Veteran's hearing loss causes hearing difficulty.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
30
40
50
45
41.25
90

As shown in the table, objective testing produced a puretone threshold average of 41.25 decibels in the left ear.  The right ear could not be tested.  Maryland CNC speech discrimination score for the left ear was 90 percent.  Applying these results to TABLE VI yields a numeric designation of Level II hearing impairment in the left ear.  Entering Level II hearing impairment for the left ear and Level I hearing impairment for the right ear into TABLE VII yields a noncompensable or 0 percent rating for the left ear.  38 C.F.R. § 4.85, DC 6100.

The Veteran was provided a hearing aid through VA in April 2010.  See VA treatment record (4/8/2010).  In January 2016, he was eligible for a new hearing aid.  See VA treatment record (1/4/2016).  Audiometric testing was performed.  Id.  The results showed decreased thresholds 1000-2000 Hz by 15 decibels in the left ear compared to the 2010 results.  Id.  The evaluation was not adequate for rating purposes because Maryland CNC list was not used for speech discrimination testing.  38 C.F.R. § 4.85(a).  The Veteran was provided with a new hearing aid later that month.  See VA treatment record (1/28/2016).

In May 2017, the Veteran underwent a VA examination.  The examiner noted that the functional effects caused by the left ear hearing loss affect all communications and the combination of left ear hearing loss and unilateral hearing causes an inability to localize sound, which is a safety issue.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
45
55
55
60
53.75
92

As shown in the table, objective testing produced a puretone threshold average of 53.75 decibels in the left ear.  The right ear could not be tested.  Maryland CNC speech discrimination score for the left ear was 92 percent.  Applying these results to TABLE VI yields a numeric designation of Level I hearing impairment in the left ear.  Entering Level I hearing impairment for the left and right ears into TABLE VII yields a noncompensable or 0 percent rating for the left ear.  38 C.F.R. § 4.85, DC 6100.  

On the basis of the audiological evaluations of record, the Veteran's left ear hearing loss has not approximated the criteria for a compensable evaluation at any time during the appeal period.  The Board does not discount that the Veteran's hearing acuity has worsened over time; however, schedular disability ratings for hearing loss are based on the results of the audiological studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) ("Assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.").  Moreover, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 377 (2017).  The Veteran's left ear hearing loss, alone, does not produce any other functional effects not contemplated by the rating schedule.  See id.  Accordingly, an initial compensable rating for bilateral hearing loss is not warranted.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial compensable rating for left ear hearing loss is denied.

REMAND

The Veteran seeks service connection for squamous cell carcinoma.  He contends that it is associated with his exposure to herbicides in the Republic of Vietnam.  The Board notes that his service records confirm participation in combat operations on the land mass of the Republic of Vietnam during the presumptive period; as there is no affirmative evidence to the contrary, exposure to herbicides is conceded.           38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's squamous cell carcinoma is not listed in § 3.309(e) as a disability for which presumptive service connection based on exposure to herbicides is available.  Nonetheless, service connection must still be considered on a direct basis.

In April 2016, VA obtained a medical opinion concerning the etiology of the squamous cell carcinoma.  As it relates to herbicide exposure, the examiner wrote that there was no etiological relationship.  The examiner explained that herbicides are not a known risk factor for the squamous cell carcinoma and the disease is also not listed on VA's presumptive list found in § 3.309(e).  

In August 2017, the Veteran asked his treating VA physician whether there was an association between his squamous cell carcinoma and Agent Orange exposure.  See VA treatment record (8/2/2017).  The physician explained that there was limited but some evidence supporting an association of Agent Orange exposure with nonmelanotic invasive skin cancer.  Id.  The physician provided the following link to a medical study: https://www.ncbi.nlm.nih.gov/pubmed/24469173.  As this medical study appears to weigh in favor of the Veteran's claim, remand is required for an addendum medical opinion.  38 C.F.R. § 4.2.  

Regarding the claims of right ear hearing loss and loss of right ear, a February 2010 VA examination report indicates that they are secondary to the squamous cell carcinoma.  See 38 C.F.R. § 3.310.  Accordingly, all three claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the claims for service connection for right ear hearing loss and loss of right ear is deferred.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion concerning the etiology of the Veteran's squamous cell carcinoma.  If possible, the opinion should be authored by the same examiner who wrote the April 2016 VA medical opinion on the same subject.  The entire claims file, to include a copy of this REMAND, must be reviewed in conjunction with the writing of the opinion.

In April 2017, the Veteran's treating VA physician informed him that there was limited but some evidence of an association between Agent Orange and nonmelanotic invasive skin cancer.  See VA treatment record (8/2/2017).  The physician provided the following link to a medical study: https://www.ncbi.nlm.nih.gov/pubmed/24469173.  

The examiner is asked to provide an addendum opinion as to whether the Veteran's squamous cell carcinoma is at least as likely as not (a 50 percent probability or greater) incurred in, or otherwise related to, his active service, to include exposure to herbicides.

The examiner should recognize that exposure to herbicides, to include Agent Orange, is conceded.  

A complete rationale must be provided.  The rationale should include a discussion of the medical study highlighted by the Veteran's treating VA physician.  The examiner should note that a negative opinion as to a relationship between the disease and herbicide exposure cannot solely be based on exclusion of the disease from the presumptive list in 38 C.F.R. § 3.309(e).

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


